AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

 

Page | of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
United States of America JUDGMENT IN A CRIMINAL CASE
Vv. {For Offenses Committed On or After November 1, 1987)
Arturo Lopez-Perez Case Number: 2:19-mj-11167
Jo Anne Tyrell

 

Defendant's Attorney

REGISTRATION NO. 91025298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

Cl was found guilty to count(s)

after a plea of not guilty. Cleve CL)
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offenst GO

   

 

 

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
C1) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED O days

 

Assessment: $18 WAIVED &! Fine: WAIVED

X} Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, October 28, 2019

{~ Date of Imposition of Sentence

pany ai
Received \

DUSM HONORABLE RUTH BFRMUDEZ MONTENEGRO
- UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 2:19-mj-11167
